Title: From John Adams to C. W. F. Dumas, 5 June 1783
From: Adams, John
To: Dumas, C. W. F.


          Sir,
            Paris June 5th. 1783.
          I have recd. your favor of 30. ulto.— I am very apprehensive that the Gentleman you conversed with concerning the Loan is decieved, as his worthy Brother was on a former occasion, by whose Advice chiefly I was led to open the Loan with those three Houses. He was then of opinion, that even ten Millions might be obtained; whereas the three Houses have not been able to obtain in a year, so much Money as Mr. Hodshon would have obtained in a Month, if not in the first day.
          I hope that the first Ships will bring my Letter of Recall from that Republick, & another Minister to take my place with power to borrow Money. In that Case, the new Minister will be at liberty to open a new Loan if he thinks it prudent. I have a great Esteem for the Messieurs Willinks, & have no Objection to your conversing with them upon the Subject. I wish you would with all Secrecy.—
          I waited last Evening on Mr. Laurens with your Postscript, respecting the Purchase of Lands in South Carolina— Mr. Laurens will give me his Sentiments of it.
          My Regards to your Family & to your Ward. / your’s respectfully.—
        